DETAILED ACTION 
	This is the Final Rejection based on the 16/947,193 application filed on 07/22/2020 and
which claims as amended on 04/13/2022 have been considered in the ensuing action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments have been sufficient to overcome: 
Drawing objection, except for the plurality of in-line hydraulic vane cylinders recited in claims 8-9 and 13-14. See drawing objection below. 
specification objection 
claim objections, however new claim objections are present. See claim objections below.
35 USC 112(b) claim rejection.
The claim amendments have been sufficient to overcome the prior art of record; however, a new grounds of rejection is presented. 

Drawings
	In an examiner initiated interview held June 13, 2022. Applicants attorney stated that reference number 50 in new sheet 3A is “the plurality of in-line hydraulic vane cylinder” applicant is reminded to amend the specification to incorporate reference number 50 without adding new matter.
Specification
The amendment filed April 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amended drawings illustrate additional boxes in phantom in each drum. The disclosure as originally filed does not provide support for the orientation (slightly canted outward) and positioning (axially outward of existing boxes) of the additional boxes. The originally filed disclosure also fails to provide support for the stepped configuration of the left drum. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 4 recites “attachjed” which should be corrected to ---attached---
Claim 10 objected to because of the following informalities:  
Line 5 recites “each at least one drum body” should be corrected to ---each of the at least one drum body---
.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 8-9 and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant recites that.
The claims require a plurality of in-line hydraulic vane cylinders in the drum body and each hydraulic vane cylinder being selectively engageable to provide resistance. The disclosure provides minimal direction with respect to the orientation of the in-line hydraulic vane cylinder and how a user is to selectively engage the plurality of in-line hydraulic vane cylinder, and the claims only broadly describe a drum body having a plurality of hydraulic in-line cylinders, without any discussion of any structure which allows engagement of the cylinders by a user or interconnections which allow for an ‘in-line’ orientation.
Figure 5A shows a cross section of the drum body 12c, it is unclear how there would be a plurality of in-line hydraulic vane cylinders (or cavities) in the drum body. Applicant does not provide enough detail in the drawings or specification such that a person with ordinary skill is able to determine how the plurality of in-line hydraulic vane cylinders (or cavities) are oriented in the drum body, nor how a user would selectively engage each of the plurality of cylinders to change the resistance. A person having ordinary skill would have to essentially invent a drum body with the plurality of in-line hydraulic vane cylinders based on the minimal claim language. It is the position of the Office that the lack of direction provided by the inventor and the breadth of the claims outweighs the predictability and state of the hydraulic arts. Accordingly, the claims fail to be enabled by the disclosure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
claimed invention.

Claims 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monforte (US 4723774 A). 
Regarding claim 10, Monforte discloses a hydraulic resistance exercise apparatus, comprising: a frame [1] adjustably  supporting at least one drum body [7]; one of an arm bar and a leg bar [12] pivotally attached to the at least one drum body [7] (Col 6 lines 52-68 recite the frame incorporates two longitudinal ribs 80 designed to permit the drum body 7 to be displaced, via a carriage 81, longitudinally along the frame 81. The drum body 7 can be moved at will relative to the footrest 14. Therefore, the frame adjustably supports the at least one drum See figures 20-22);
 and a hydraulic vane cylinder [21] in each of the at least one drum body [7], the hydraulic vane cylinder having one or more hydraulic channels [29 30] and at least one vane [25] rotationally coupled to one of the arm bar and the leg bar (figure 4 shows an arm/leg bar attached to a stub shaft 8. Figure 6 shows the stub shaft 8 connected to a shaft 24 which is attached to the vane 25. Therefore, the vane 25 is rotationally coupled with one of the arm bar and the leg bar 12 via the stub shaft 8 and shaft 24), such that operation of one of the arm bar and the leg bar rotationally displaces the at least one vane and urges a hydraulic fluid contained within the hydraulic vane cylinder under a resistance by passage of the hydraulic fluid through the one or more hydraulic channels (Col 5 lines 9-17 recite 
“When the shaft 24 is rotated in a counter clockwise direction as shown in FIG. 7, the one-way valve 26 closes, and fluid contained in the cylinder 21 is compressed by the blade 25 and is forced to pass through a passage 29. The fluid then moves through chamber 34, and through the valve seat 38, which is open to an extend determined by the position of the member 35. The fluid then returns to the other end of cylinder 21 through the passage 30.”).

	Regarding claim 11, Monforte discloses further comprising: a seat [6] adjustably attached to the frame (Col 5 lines 47-48 recite the seat is slidable upon the frame 1, therefore, the seat is adjustably attached to the frame).
	Regarding claim 13, rejected as best understood in view of a 112a objection as seen above, Monforte discloses further comprising: the hydraulic vane cylinder comprises a plurality of in-line hydraulic vane cylinders (Figure 6 shows the hydraulic vane cylinder 21 is part of a braking system 9. Figure 2 shows the braking system 9 in each of the drum body 7 are coaxial with one another, therefore in-line with one another. Each braking system 9 has a hydraulic vane cylinder 21 see figure 6, therefore the hydraulic vane cylinder in each of the drum body 7 are also considered to be a plurality of in-line hydraulic vane cylinders.).
Regarding claim 14, rejected as best understood in view of a 112a objection as sen above, Monforte discloses wherein each of the plurality of in-line hydraulic vane cylinders are selectively engageable to adjust the resistance of the hydraulic resistance exercise apparatus (Col 5 lines 19-23 recite each plurality of in-line hydraulic vane cylinder 21 has its own means for selectively adjusting the resistance. Figure 6 shows a cross section of the in-line hydraulic vane cylinders. See rejection of claim 13 for Plurality of in-line hydraulic vane cylinders.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Monforte (US 4723774 A)) and in further view of Sweeney (US 5336147 A).
Regarding claim 12, Monforte modified shows all the invention as substantially discussed above, Monforte does not disclose a seatback adjustably attached the frame.
Sweeney teaches an upper body and lower body exercise device having a seatback [87] adjustably attached to the frame (Seat back 87 is adjustable via the clamp 96, see col 5 lines 32-38).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the seat of Monforte to incorporate an adjustable seat back as taught by Sweeney to provide users a back support so users may exercise comfortably. 
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 20100035737 A1) and in further view of Monforte (US 4723774 A) and Sweeney (US 5336147 A).
Regarding claim 1, Kwon et al discloses a hydraulic resistance exercise apparatus using magnetorheological fluid to control resistance, comprising: a frame [102] supporting an upper drum body [110] and a lower drum body [120]; an arm bar pivotally attached to the upper drum body (p. 0031 recites “Each of the upper and lower muscular strength members 110 and 120 includes two supports for both legs (or both arms) of the user”. See figure 2 for arm bar support); a leg bar pivotally attached to the lower drum body (see p. 0031 and figure 2 for leg bar support); a seat attached to the frame [104]; and a linearly actuating hydraulic piston [130].
Does not disclose a frame adjustably supporting an upper drum body and a lower drum body; 
Monforte teaches a hydraulic resistance exercise apparatus, comprising: a frame [1] adjustably supporting a drum body [7] (Col 6 lines 52-68 recite the frame incorporates two longitudinal ribs 80 designed to permit the drum body 7 to be displaced, via a carriage 81, longitudinally along the frame 81. The drum body 7 can be moved at will relative to the footrest 14. See figures 20-22).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the upper drum body and the lower drum body of Kwon et al to be adjustably attached to the frame as taught by Monforte to accommodate users of different heights and sizes. 
Kwon et al does not disclose a seat adjustably attached to the frame. 
Sweeney teaches an upper body and a lower body exercise device comprising a seat [18] adjustably attached to a frame [16] (Col 5 lines 32-38 recite, the seat 18 is selectively positioned along the length of a horizontal runner using a clamp 94. The seat is also provided with an adjustable seat back 87 using clamp 96. See annotated figure below).

    PNG
    media_image1.png
    457
    460
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the non-adjustable seat of kwon and replace it with the seat (including the horizontal runner and clamp 94) as taught by Sweeney to accommodate users of different heights and sizes. Annotated figure 2 of Kwon et al below shows where the modification of the seat (heavy line represents the horizontal runner of Sweeney) would be placed.

    PNG
    media_image2.png
    533
    474
    media_image2.png
    Greyscale


Kwon et al does not disclose a hydraulic vane cylinder in each of the upper drum body and the lower drum body, each hydraulic vane cylinder having at least one vane rotationally coupled with one of the arm bar and the leg bar, each hydraulic vane cylinder having one or more hydraulic channels, such that operation of one of the arm bar and the leg bar rotationally urges the at least one vane against a hydraulic fluid contained within the respective hydraulic vane cylinder under a resistance by passage of the hydraulic fluid through the one or more hydraulic channels.
Kwon et al modified and in further view of Monforte teaches a hydraulic resistance exercise apparatus comprising a hydraulic vane cylinder [21] in each of the upper drum body and the lower drum body [7], each hydraulic vane cylinder having at least one vane [25] rotationally coupled with one of the arm bar and the leg bar (figure 4 shows an arm/leg bar attached to a stub shaft 8. Figure 6 shows the stub shaft 8 connected to a shaft 24 which is attached to the vane 25. Therefore, the vane 25 is rotationally coupled with one of the arm bar and the leg bar 12 via the stub shaft 8 and shaft 24), each hydraulic vane cylinder having one or more hydraulic channels [29 30], such that operation of one of the arm bar and the leg bar rotationally urges the at least one vane against a hydraulic fluid contained within the respective hydraulic vane cylinder under a resistance by passage of the hydraulic fluid through the one or more hydraulic channels (Col 5 lines 9-17 recite 
“When the shaft 24 is rotated in a counter clockwise direction as shown in FIG. 7, the one-way valve 26 closes, and fluid contained in the cylinder 21 is compressed by the blade 25 and is forced to pass through a passage 29. The fluid then moves through chamber 34, and through the valve seat 38, which is open to an extend determined by the position of the member 35. The fluid then returns to the other end of cylinder 21 through the passage 30.”).

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to substitute the linearly actuating hydraulic piston using magnetorheological fluid to vary resistance of Kwon et al with rotational hydraulic vane cylinder using mechanical means to vary resistance (see Col 5 lines 19-23) as taught by Monforte as magnetorheological fluid are known to be expensive and toxic. 
Regarding claim 2, Kwon et al modified shows all the invention as substantially discussed above, Kwon et al modified and in further view of Sweeney discloses a seatback [87] adjustably attached to the frame (see col 5 lines 32-38).
Regarding claim 3, Kwon et al modified shows all the invention as substantially discussed above, Kwon et al modified discloses a handle disposed at a distal end of the arm bar (p. 0043 recites in order to develop the upper body, the user grasps the handle of the upper muscular strength member 110. Figure 2 shows handles going into the page).
Regarding claim 4, Kwon et al modified shows all the invention as substantially discussed above, Kwon et al modified discloses a foot rest disposed at a distal end of the leg bar (see annotated figure 2 below).

    PNG
    media_image3.png
    533
    529
    media_image3.png
    Greyscale


Kwon et al modified does not disclose an adjustable foot rest disposed at a distal end of the leg bar.
Sweeney teaches an upper and lower body exercise device comprising a leg bar and an adjustable foot rest disposed at a distal end of the leg bar (Col 4 lines 40-41 recite that leg bar has a means for adjusting the second bar 50 connected to the foot rest 58. Therefore, the foot rest 58 is adjustable. See annotated figure 2 below).

    PNG
    media_image4.png
    556
    499
    media_image4.png
    Greyscale

Regarding claim 8, rejected as best understood in view of a 112a objection as seen above, Kwon et al modified shows all the invention as substantially discussed above, Kwon et al modified and in further view of Monforte discloses wherein the hydraulic vane cylinder of one of the upper drum body and the lower drum body comprises a plurality of in-line hydraulic vane cylinders (Figure 6 shows the hydraulic vane cylinder 21 is part of a braking system 9. Figure 2 shows the braking system 9 in each of the drum body 7 are coaxial with one another, therefore in-line with one another. Each braking system 9 has a hydraulic vane cylinder 21 see figure 6, therefore the hydraulic vane cylinder in each of the drum body 7 are also considered to be a plurality of in-line hydraulic vane cylinders.).
Regarding claim 9, rejected as best understood in view of a 112a objection as seen above, Kwon et al modified shows all the invention as substantially discussed above, Kwon et al modified and in further view of Monforte discloses wherein each of the plurality of in-line hydraulic vane cylinders are selectively engageable to adjust the resistance of the hydraulic resistance exercise apparatus (Col 5 lines 19-23 recite each plurality of in-line hydraulic vane cylinder 21 has its own means for selectively adjusting the resistance.. Figure 6 shows a cross section of the in-line hydraulic vane cylinders. See rejection of claim 8 for Plurality of in-line hydraulic vane cylinders).

Allowable Subject Matter
Claims 5-7 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Neither Kwon et al (US 20100035737 A1) or Monforte (US 4723774 A) disclose a hydraulic resistance exercise apparatus in combination with all the structural and functional limitations of a gearbox assembly configured to provide users selectable resistance. 
Regarding claim 15, Neither Kwon et al (US 20100035737 A1) or Monforte (US 4723774 A) disclose a hydraulic resistance exercise apparatus in combination with all the structural and functional limitations of a gearbox assembly configured to provide users selectable resistance. 

Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754